Case 3:14-cr-00175-WHA Document 1444-1 Filed 08/31/21 Page 1 of 6




        Exhibit Y
     Case 3:14-cr-00175-WHA Document 1444-1 Filed 08/31/21 Page 2 of 6




 1 JENNER & BLOCK LLP
   Reid J. Schar (pro hac vice)
 2 RSchar@jenner.com
   353 N. Clark Street
 3 Chicago, IL 60654-3456
   Telephone:     (312) 222-9350
 4 Facsimile:     (312) 527-0484

 5 CLARENCE DYER & COHEN LLP
   Kate Dyer (Bar No. 171891)
 6 kdyer@clarencedyer.com
   899 Ellis Street
 7 San Francisco, CA 94109-7807
   Telephone:     (415) 749-1800
 8 Facsimile:     (415) 749-1694

 9 CRAVATH, SWAINE & MOORE LLP
   Kevin J. Orsini (pro hac vice)
10 korsini@cravath.com
   825 Eighth Avenue
11 New York, NY 10019
   Telephone:     (212) 474-1000
12 Facsimile:     (212) 474-3700
13 Attorneys for Defendant PACIFIC GAS AND
   ELECTRIC COMPANY
14
                              UNITED STATES DISTRICT COURT
15
             NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
16

17
     UNITED STATES OF AMERICA,                   Case No. 14-CR-00175-WHA
18
                 Plaintiff,                      DECLARATION OF
19                                               (“ARBORIST”) IN SUPPORT OF
           vs.                                   RESPONSE TO FOLLOW-UP
20                                               QUESTIONS RE DIXIE AND FLY FIRES
   PACIFIC GAS AND ELECTRIC
21 COMPANY,
                                                 Judge: Hon. William Alsup
22               Defendant.

23

24

25

26

27

28                                            -1-
      DECLARATION OF               IN SUPPORT OF RESPONSE TO FOLLOW-UP QUESTIONS RE DIXIE
                                           AND FLY FIRES
                                      Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1444-1 Filed 08/31/21 Page 3 of 6




 1          I,              , declare as follows:

 2          1.      I am currently employed by Pacific Gas and Electric Company (“PG&E”) as the

 3 Vegetation Management Supervisor, North Valley South, and I have training as an arborist. This

 4 declaration is based on my personal knowledge and records in the possession of PG&E that I have

 5 reviewed.

 6                                                   Fly Fire

 7          2.      On August 2 and 4, 2021, I was present at the area of 435 and 563 Butterfly Valley

 8 Twain Road in Quincy, California where PG&E assisted the United States Forest Service in

 9 collecting evidence. I participated in assisting with the site visit, including with collecting
10 portions of a white fir tree (the “White Fir”).

11          3.      I have reviewed photographs taken during the site visits. Based on that review, I
12 believe that the White Fir uprooted and fell into the line. The photographs appear to depict the

13 White Fir’s trunk in one, non-broken piece attached to what appears to be the White Fir’s root ball

14 or a portion of it. Upon observing the exposed root ball of the tree following its uprooting, I

15 observed what looked to me to be signs of rot in the root ball, as reflected in, for example, the

16 photographs labeled IMG_6189.JPG, IMG_6195.JPG and IMG_6199.JPG. I understand that

17 these three photographs were previously submitted to the Court.

18                                                  Dixie Fire

19          4.      I visited the reported area of origin of the Dixie Fire on several occasions, including

20 on July 26, 2021, after the stump I understand to be associated with the tree that fell into the line

21 was removed. I have also reviewed photographs of the roots of that stump taken during the site

22 visits, including ones I understand were previously submitted to the Court labeled 2021-07-

23 26_0698.JPG and 2021-07-26_1644.JPG. I believe that one root shows signs of internal rot. I

24 have not reached any conclusion as to whether this rot is related to the falling of the tree or

25 whether there were any external indications of the rot.

26          5.      I am familiar with the systems that PG&E uses to track its vegetation management

27 work, including its Vegetation Management Database (“VMD”), which contains tree-level data

28                                                     -2-
      DECLARATION OF                    IN SUPPORT OF RESPONSE TO FOLLOW-UP QUESTIONS RE DIXIE
                                                AND FLY FIRES
                                           Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1444-1 Filed 08/31/21 Page 4 of 6




 1 regarding trees identified for work. At my direction, a PG&E employee I manage queried the

 2 system to retrieve information responsive to the Court’s questions about the trees identified for

 3 work within one quarter mile of the Douglas Fir that fell in the November 2020 routine patrol, the

 4 January 2021 CEMA inspection, and other inspections and patrols the prior five years (the

 5 “Questions”). I reviewed the output of those queries. The table below, Table A, accurately

 6 reflects the data contained in VMD that is responsive to the Questions. None of the trees

 7 identified below was the Douglas Fir that was observed on the Bucks Creek 1101 Circuit.

 8                                                Table A

 9          Inspection             Species       Height DBH            Type of         Date Work
                                                 (feet) (inches)        Work            Marked
10                                                                                     Complete
11     Sept. 2018 Routine     Ponderosa Pine        32        12     Top                 6/18/19
12     Sept. 2018 Routine     Ponderosa Pine       100        33     Overhang            6/18/19
13     Sept. 2018 Routine     Ponderosa Pine        30        10     Top                 6/18/19
14     Sept. 2018 Routine     Ponderosa Pine        35        10     Side Trim           6/18/19
15     Sept. 2018 Routine     Cedar                 26        7      Remove              10/6/18
16     Sept. 2018 Routine     Black Oak             30        6      Remove &            10/6/18
                                                                     Treat
17                                                                   Stump
18     Sept. 2018 Routine     Ponderosa Pine        35        12     Top                 10/6/18
19     Sept. 2018 Routine     Ponderosa Pine        40        13     Side Trim           6/18/19
20     Sept. 2018 Routine     Ponderosa Pine        45        14     Side Trim           6/18/19
21     Sept. 2018 Routine     Live Oak              32        18     Slope Trim          6/18/19
22     Sept. 2018 Routine     Live Oak              16        3      Brush Trim          6/18/19
23     Sept. 2018 Routine     Cedar                 80        75     Overhang            6/18/19
24
       Sept. 2018 Routine     Douglas Fir           30        7      Remove              6/18/19
25
       Sept. 2018 Routine     Douglas Fir           26        7      Remove              6/18/19
26
       Sept. 2018 Routine     Douglas Fir          100        38     Remove              6/18/19
27

28                                                  -3-
      DECLARATION OF                  IN SUPPORT OF RESPONSE TO FOLLOW-UP QUESTIONS RE DIXIE
                                              AND FLY FIRES
                                         Case No. 14-CR-00175-WHA
         Case 3:14-cr-00175-WHA Document 1444-1 Filed 08/31/21 Page 5 of 6




 1            Inspection           Species       Height DBH            Type of        Date Work
                                                 (feet) (inches)        Work           Marked
 2                                                                                    Complete
 3        Sept. 2018 Routine   Black Oak           45        16      Slope Trim         6/14/19
 4        Sept. 2018 Routine   Douglas Fir         80        22      Side Trim          6/14/19
 5        Sept. 2018 Routine   Alder               38        14      Top                6/14/19
 6        June 2019 Tag 1      Douglas Fir         90        29      Remove             6/26/19
 7        Nov. 2020 Routine    Douglas Fir        100        38      Remove             6/10/21
 8        Nov. 2020 Routine    Cedar               80        75      Side Trim          6/11/21
 9        Nov. 2020 Routine    Ponderosa Pine      80        22      Side Trim          6/11/21
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   1
     PG&E’s records indicate that this tree was identified for work because of an EC tag rather than a
27 routine patrol or inspection.

28                                                  -4-
         DECLARATION OF                IN SUPPORT OF RESPONSE TO FOLLOW-UP QUESTIONS RE DIXIE
                                               AND FLY FIRES
                                          Case No. 14-CR-00175-WHA
Case 3:14-cr-00175-WHA Document 1444-1 Filed 08/31/21 Page 6 of 6
